Citation Nr: 1453128	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-16 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression.    

2.  Whether new and material evidence has been received to reopen the previously denied claim of service connection for diabetes mellitus, type II (diabetes).  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his acquaintance

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The case was later transferred to the VA RO in Boise, Idaho.  In November 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  A transcript of the hearing is included in the record. 

The entire record, which consists of paper and electronic claims files, has been reviewed.  Relevant evidence has been included in the record since the June 2012 statement of the case (SOC), and has been considered pursuant to the November 2013 waiver of initial review of the evidence by the Agency of Original Jurisdiction.  38 C.F.R. §§ 19.31, 20.1304(c) (2014).

The Veteran has claimed service connection for PTSD and depression.  The RO has addressed these issues separately in the rating decision on appeal.  However, the Board will address each claim as a general claim of service connection for an acquired psychiatric disorder to include either PTSD or depression, or any other psychiatric disorder the Veteran may be diagnosed with.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).



FINDINGS OF FACT

1.  In an unappealed May 2002 rating decision, the RO denied the Veteran's claims to service connection for diabetes and a psychiatric disorder.  

2.  In an unappealed June 2004 rating decision, the RO denied the Veteran's claims to reopen service connection for diabetes and a psychiatric disorder.   

3.  New evidence tending to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for diabetes and a psychiatric disorder has not been received since the June 2004 rating decision, and does not raise a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. A May 2002 rating decision by the RO that denied the Veteran's claims to service connection for diabetes and a psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2014).   

2. A June 2004 rating decision by the RO that denied the Veteran's claim to reopen the issue of service connection for diabetes and a psychiatric disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2014).   

3. New and material evidence has not been received to reopen the claims of service connection for diabetes and a psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).     







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the rating decisions on appeal by way of May and August 2009 letters sent to the Veteran.  The letters informed the Veteran of his duty and VA's duty for obtaining evidence.  The letters informed the Veteran of the evidence and information that is necessary to reopen the previously denied service connection claims.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  In addition, the letters met the notification requirements set out for service connection, and for the assignment of disability ratings and effective dates, in Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of the claims to reopen.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issues has been obtained.  VA has obtained the Veteran's STRs, and private and VA treatment records relevant to the claims decided here.  VA attempted to obtain medical records pertaining to treatment the Veteran may have received while incarcerated.  VA afforded the Veteran a compensation examination for his claim to reopen the claim to service connection for a psychiatric disorder.  VA also afforded the Veteran the November 2013 Board videoconference hearing at which he offered testimony in support of his claims.  

With respect to the Board hearing, the United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the November 2013 hearing, the VLJ enumerated the issues on appeal.  The VLJ obtained the Veteran's history concerning the claim to reopen and each of the underlying claimed disabilities, asked where he was treated for his disabilities, and informed the Veteran of what was necessary to reopen his claims, and for a grant of service connection.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim to reopen.

The RO did not provide the Veteran with a VA compensation examination into his claim to reopen the service connection claim for diabetes.  The Board finds such an examination unnecessary here.  As will be detailed further below, the evidence included in the record since June 2004 does not tend to prove previously unestablished facts necessary to substantiate the underlying claim of service connection.  Further, in claims to reopen service connection, it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim, and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  As no new and material evidence has been submitted, the Board will not remand the claim for an additional VA examination.   

In sum, all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim to reopen.  No further assistance to develop evidence is required.




The Claim to Reopen the Claims for Service Connection

The Veteran claims that he incurred diabetes and psychiatric disorders to include PTSD and depression during service.  During the November 2013 Board hearing, the Veteran asserted that military sexual trauma (MST) and a personal assault caused his current psychiatric problems, and that he developed diabetes as a result of weight gain caused by the psychiatric problems.            
  
Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran was discharged from active duty in May 1988.  In September 1998, he claimed service connection for diabetes and PTSD.  The RO denied the claims initially in a May 1999 rating decision, against which the Veteran filed a notice of disagreement (NOD).  Following the issuance of a SOC in June 1999, and the inclusion in the record of additional lay evidence from the Veteran, the RO again denied the service connection claims in May 2002.  38 C.F.R. § 3.156(b).  The Veteran did not file a NOD against the May 2002 decision, or an appeal against either decision.  As such, the May 2002 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

In February 2004, the Veteran filed a claim to reopen his service connection claims for diabetes and a psychiatric disorder (depression).  The RO denied the claims in a June 2004 rating decision.  The RO found that the Veteran had not submitted evidence which demonstrated a nexus between his active service and his claimed disorders.  The Veteran did not appeal that decision either, so it became final as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

Where a service connection claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.  The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

VA regulations define "new" evidence as existing evidence not previously submitted to agency decision makers.  "Material" evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial, and must raise a reasonable possibility of substantiating the claim.  Id.  If new and material evidence is received prior to the expiration of the appeal period following a particular rating decision, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).   

In April 2009, the Veteran filed his second claim to reopen service connection for diabetes and a psychiatric disorder.  In the August and October 2009 rating decisions on appeal, the RO denied the Veteran's claim, finding that the claim would not be reopened because the record lacked new and material evidence since the most recent final rating decision in June 2004. 

The relevant evidence of record considered by the RO in the final June 2004 rating decision consisted of STRs, which do not contain evidence of diabetes, but do include an April 1980 record indicating that the Veteran experienced psychological difficulty during service.  The STR indicates that the Veteran complained of nervousness and depression related to his duty station and his "job."  The attending physician attributed the Veteran's complaints to "job dissatisfaction."  The remainder of the STRs dated until May 1988 is negative for psychiatric complaints, diagnoses, or treatment.  In June 2004, the record also included private and VA medical evidence noting diagnoses of diabetes and psychiatric disorders, and included evidence that the Veteran had been incarcerated for several years following service for a sex-related offense.  Finally, the record contained the Veteran's lay assertions that he incurred a psychiatric disorder during service as the result of emotional trauma associated with MST, a violent assault, a friend's suicide, and witnessing accidents involving various military aircraft.  With regard to the alleged assaults, the Veteran claimed he was the victim of unwanted sexual contact from a fellow serivcemember while living in base housing, and that a gun was pointed in his face pursuant to a fight in a barroom.  Based on this evidence, the RO found a reopening of the Veteran's service connection claim unwarranted.  The RO found that the Veteran had not submitted evidence which demonstrated a nexus between his active service and his claimed disorders.  Again, the June 2004 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record in conjunction with the Veteran's most recent claim to reopen service connection.      

Pursuant to the claim to reopen, copies of STRs and of personnel records were included in the claims file.  These records cannot be deemed new and material evidence because they are either duplicative of evidence already of record in June 2004, or are redundant of information of record then.  38 C.F.R. § 3.156(c).  

The new evidence that has been added to the record consists of lay statements from the Veteran's father, sister, and a former employer who describe the Veteran as different following his service, and indicated that a traumatic event changed him for the worse.  Further, the Veteran again provided statements regarding the in-service sexual assault he claims during service, and regarding the assault with a handgun that he noted prior to his original claim.  He also reiterated his earlier assertion that a friend's suicide caused him emotional distress.  Moreover, he asserted that he developed diabetes due to weight gain secondary to emotional trauma related to his psychiatric problems.  

The new evidence of record also includes VA treatment records and a September 2009 VA compensation examination report addressing the Veteran's psychiatric state.  The September 2009 examiner diagnosed the Veteran with depressive disorder, which he characterized as "mild."  The examiner stated expressly that the Veteran's depression was not related to the STR noting complaints of nervousness and depression, or otherwise related to service.  The September 2009 VA examiner also addressed the Veteran's alleged sexual assault by a fellow service member.  The examiner reported the Veteran as stating that he "and his new roommate had been out drinking.  They went back to their room and had some sexual activity between them."  The VA treatment records note the Veteran's treatment for depression, anxiety, PTSD, and polysubstance abuse.  Of note is a December 2002 treatment record which indicates that the Veteran stated "that while he was in the Navy a roommate initiated sexual behavior and he thought 'well let's try it' but then he decided he didn't like it."  The VA treatment records also note continued diagnosis and treatment of diabetes.    

This evidence is certainly new evidence in the claims file.  It has been included in the claims file since the June 2004 final rating decision.  None of the new evidence is material evidence, however.  

As for diabetes, none of the new evidence indicates either that the Veteran developed the disorder during service, or that it relates to a service-connected disorder.  The new evidence merely shows that the Veteran has undergone treatment for this disorder since June 2004.  

As for a psychiatric disorder, the new evidence is merely cumulative and/or redundant with the evidence submitted prior to June 2004.  In his new lay statements the Veteran recapitulates his earlier assertions that he experienced during service MST and a handgun assault.  He reiterates the report of a friend's suicide, and of aircraft accidents.  Further, the new evidence demonstrates - as did the evidence in June 2004 - that the Veteran has been treated for psychiatric problems.  But none of the new evidence comprises a nexus between a claimed in-service stressor (assaults, suicide of friend, aircraft accidents) and the current problems.  Rather, the new evidence tends to undermine the Veteran's contentions.  As indicated above, the December 2002 VA treatment record and the September 2009 VA examination report indicate that the reported sexual encounter during service may have been consensual rather than an assault.  Further, the VA examiner expressly stated that the Veteran's current depression was unrelated to service.  This new evidence does not suggest a reasonable possibility of substantiating the underlying claim of service connection for a psychiatric disorder.  

The Board has closely considered the lay statements submitted since June 2004.   In particular, the Board has assessed for materiality the assertions from the Veteran's father, sister, and coworker that the Veteran underwent a traumatic experience during service which changed him.  The Board finds their statements credible insofar as they attest to matters they may have heard the Veteran report, or may have observed in his demeanor or attitude.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, these statements are not material in that they do not raise a reasonable possibility of substantiating the Veteran's claims.  Although the statements may be deemed credible, the disorder which they address involves an internal pathology of the mind that is beyond their capacity for lay observation.  The diagnosis, development, and etiology of a psychiatric disability cannot be determined through observation or by sensation.  Neither of these lay persons can be considered a competent witness capable of rendering a medical opinion stating that the Veteran's experiences during service in the 1970s and 1980s led to a chronic psychiatric disability he now has.  These witness do not have the training and expertise to provide medical evidence on such a matter.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Simply put, the new lay statements of record do not relate to an unestablished fact necessary to substantiate the claims, and as such, the Board does not find them to be material evidence.     

In summary, the new evidence does not tend to prove previously unestablished facts necessary to substantiate the underlying claims of service connection for diabetes and a psychiatric disorder.  The new evidence does not raise a reasonable possibility of substantiating either claim.  Accordingly, the claims to reopen service connection are denied.  


ORDER

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for a psychiatric disorder to include PTSD and depression is denied.  

The Board having determined that new and material evidence has not been presented, reopening of the claim for entitlement to service connection for diabetes is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


